 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., Inc., or any other employer, to engage in a strike or refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, orcommodities, or to perform any services, or threatenor coerceor restrainRobert R. Wright, Inc., Fremder ElectricCo., Eichler Co., Edward C. C. Reisel Plumbing Company, BoydConstruction Co., and Morie & Willems Painting & DecoratingCo., Inc., or any other employer, where an object thereof is toforce or requireWright, Fremder, Eichler, Reisel, Boyd, andMorie, or any other person, to cease doing business with Dreh-mann-I-IarrallUndertaking Company.MISCELLANEOUS DRIVERS AND HELPERS UNIONLOCAL 610, AFFILIATED WITH INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN& HELPERS OF AMERICA,Labor Organization.Dated----------------Bi--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 4459 Federal Building, 1520 Market Street, St. Louis, Mis-souri,Telephone No. Main 2-4142, if they have any question con-cerning this notice or compliance with its provisions.Superior Coach CorporationandInternational Union,UnitedAutomobile, Aerospace and Agricultural Implement Workersof America,and its Local 711, AFL-CIO.Case No. 8-CA-3411.February 19, 1965DECISION AND ORDEROn August 24, 1964, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Trial Examiner's Decision and briefs in support thereof.The Respondent filed cross-exceptions and an answering brief.'IRespondent's request for oral argument is hereby denied as the record, the exceptions,and the briefs adequately present the issues and the positions of the parties.151 NLRB No. 24. SUPERIOR COACH CORPORATION189Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in this case, including the Trial Examiner's Decision,the exceptions, and the briefs, and hereby adopt the findings,` con-clusions,3 and recommendations of the Trial Examiner with thefollowing additions and modifications.At issue here is whether Respondent violated Section 8(a) (5) ofthe Act by failing to bargain with the Union before contracting outcertain work, i.e., the installation of a new wash system, the installa-tion of a new gas heating system, and general construction work inRespondent's Mandeville Building.We agree with the Trial Exam-iner that Respondent did not violate its bargaining obligation.InWestinghouse Electric Corporation (?Mans field Plant),150NLRB 1574,the Board stated that "our condemnation inFibre-boardand like cases of unilateral subcontracting of unit work wasnot intended as laying down a hard and fast new rule to be mechani-cally applied regardless of the situation involved," and that "it iswrong to assume that, in the absence of an existing contractualwaiver, it isa perse unfair labor practice in all situations for anemployer to let out unit work without consulting the unit bargain-ing agent."The Board also stated that it was pertinent to the issuebefore it in that case "to observe that an employer's duty to give aunion prior notice and an opportunity to bargain normally ariseswhere the employer proposes to take action which will effect somechange in existing employment terms or conditions within the rangeof mandatory bargaining."We believe this observation is equallypertinent here.As noted in the Trial Examiner's Decision, the Respondent fol-lowed it longstanding practice of subcontracting work which pos-sibly could have been performed by its maintenance employees, butfor the fact that such work would have interfered with their primaryduties and the normal operation of the plant.4 It is apparent from2 The Thal Examiner designates the local union as Local 460 instead of Local 711 onpage 191 of the Decision ; additionally, the Trial Examiner reports that the contract be-tween the parties terminates March 27, 1964, instead of March 27, 1965.We herebycorrect these inadvertent errors.3In adopting the Trial Examiner's conclusions,we do not rely upon the Trial Examiner'scomments relating to the effects of the doctrine enunciatedin Fibreboard Paper ProductsCorporation,138 NLRB 550Nor do we adopt the Trial Examiner's comments with re-spect to the wisdom of the application of theFibreboarddoctrine by the General Counselin this case.4 In this connection the Trial Examiner found that the number of contracts let by theRespondent during the past 5 years were as follows' 124 in 1963 , 102 in 1962 ; 196 in1961 , 313 in 1960 , and 290 in 1959. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record that the Respondent followed this practice for purelyeconomic reasons, and not because of any desire to undermine or toavoid dealing with the Union. It is equally apparent that neitherthe Respondent's general practice of subcontracting nor the lettingof the contracts at issue here caused any change in the existingemployment terms and conditions of the unit employees. In thisconnection,we particularly note that the maintenance force hasremained at a constant level of approximately 27 employees for thepast 5 years, and that none of these employees was terminated orlaid off as a result of the contracting-out of work. Indeed, the rec-ord shows that during this period the maintenance employees con-sistently worked overtime.We further note that while the subcon-tractedwork involved the use of skills likewise possessed by themaintenance employees, in each instance the work was temporary innature and not the type normally associated with the Respondent'sday-to-day operation.In all the circumstances of this case, including Respondent's pastpractice, the lack of discriminatory motive, and the absence of sig-nificant impact upon unit employees or change in their terms andconditions of employment, we find that Respondent did not violatethe Act as alleged, and, accordingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asits Order the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed.'The General Counsel and the Charging Party contend that production employees onlayoffstatus couldhaveperformed portions of the demolition work at theMandevilleAvenue BuildingHowever,there is no probative evidence in the record indicating thattheseemployees possessed the skills necessary to perform such work, or that this type ofwork was customaiily peformed by the production employees.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed February7, 1964,by International Union,United Automobile,Aerospace and Agricultural Implement Workers of America, anditsLocal 711, AFL-CIO,' hereincalled Local711 or theUAW, againstSuperior Coach Corporation,herein called the Respondent,the General Counsel issued a complaint alleging theRespondent committed unfair labor practices in violation of Section 8(a)(5) and(1) of the Act.The answer of the Respondent denies the commission of unfair labor practices.This proceeding,with all parties represented,was heard beforeTrialExaminerJohn F. Funke at Lima, Ohio, on June 30, 1964. The parties neither submitted oralargument nor filed briefs.21The name of the Charging Party appearsas it was amended atthe hearing.2 All motionsupon which decision was reserved at the hearing are disposed of in accord-ance withthe findings of this Decision. SUPERIORCOACH CORPORATION191Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation duly organized under and existing by virtue of the lawsof the State of Ohio.Respondent maintains its principal office and place of businessin Lima, Ohio, where it is engaged in the manufacture and distribution of buses andfuneral cars. It annually ships from its Lima, Ohio, plant finished products valued inexcess of $100,000 directly to points outside the State of Ohio.Respondent is an employer engaged in commerce within the meaning of the Act.II.LABOR ORGANIZATIONINVOLVEDLocal 711 is a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsThe issues in this case are framedlargely bythe pleadings and the exhibits and, as Isuggested at the hearing,the case might properly have been submitted directly to theBoard by way of stipulation.The complaint alleges three specific instances of failureon the part of Respondent to bargain with Local 460, the contractual representative ofits employees,3regarding the subcontracting of certainwork.Paragraph 7 of thecomplaint reads as follows:7.Commencing on or aboutAugust15, 1963, and at all times thereafter,Respondent did refuse,and continues to refuse,to bargain collectively with theUnion as exclusive collective bargaining representative of all of the employeesin the unit described above in Paragraph 5, in that the Respondent has refused,and continues to refuse,to bargain with the Union with respect to the contractingto outside contractors of work of a nature which had been performed,and wasable to be performed,by employees in the unit described above in Paragraph 5,which work includes,but is not limited to:(A) the installation of a new wash system;(B) the installation of a new gas heating system throughout the entireplant, including piping, welding and electrical work, and the tearing out ofthe old heating system including the plumbing,heating and electrical work;(C) the workin Respondent'sMandeville Building involving tearing outof the area formerly occupied by the maintenance department.The defenses of the Respondent are set forth in paragraphs 4 and 5 of its answer,which read:4.The Companyadmits that it has, except as hereinafter set forth in paragraph5 (d) hereof,refused to bargain collectivelywith the Unionwith respect to theprojects set forth in paragraph7 (A) (B) (C)of said Complaint but specificallydenies that the maintenance employees have heretofore done work of the scopeand magnitude of the work involved in the three projects outlined in paragraph 7of said Complaint, though conceding that said maintenance employees have donework of a similar nature.5.The Companysays that it is not obligated to engage in collective bargainingwith the Union prior to determining,as a matter of business judgment, to letcontracts to independent contractors for the projectsinvolvedherein rather thanhaving the work performed by the maintenance employees,for the followingreasons:(a) It has been the policy and practiceof the Companyduring its entirehistory to determine,as a matter of business judgment, particularly withreference to the construction of new buildings,new facilities,new equipmentand new installation,whether it is more advisable to have the work per-formed by outside contractors or by the maintenance crew.(b) In determining whether to sub-contract the three projects com-plained of, the Company did give consideration to the question of whethersuch work could be done by the maintenance crew without interfering withtheprimary function of the maintenance crew, to maintain existing3The unit of production and maintenance employees is admittedly appropriate 192DECISIONSOF NATIONALLABOR RELATIONS BOARDmachinery, buildings and equipment so that there would be no interruptionof production schedules. It was determined in each of the three instancesinvolved that it could not be done.(c)For economic reasons, the Company determined to sub-contract thethree projects involved and decided that it was not good business judgmentto have such work performed by the maintenance crew, which was needed todo maintenance work on existing equipment in order to maintain produc-tion; to have had such work done by maintenance employees would havenecesitated the hiring of many additional employees for short periods oftime and then laying them off immediately upon completion of such projects.(d)The Labor Contract presently in effect contains no restrictions onthe right of the Company to sub-contract.During the negotiations whichculminated in the present contract, the Union insisted on the inclusion of aclause restricting the Company's right to sub-contract.The Company didbargain collectively with the Union on this matter but declined to includeany restrictions with reference thereto in such contract.(e)During the past ten years there have been no layoffs in the Mainte-nance Department and all maintenance employees have been maintained ona full time basis.The number of employees in the Maintenance Departmenthas remained fairly constant at twenty-seven during the past five years.(f)All maintenance employees have not only been fully employed for aforty-hour week during the past five years but have, during said period,worked a substantial number of overtime hours.During this period themaintenance employees as an entire group, have received, in overtime pay,the following percentage of total wages: 1959-10.74%, 1960-17.92%,1961-29%, 1962-26.10%, 1963-22.65%, and four months to May 1,1964-13%.(g)The Company says that it determined to sub-contract the threeprojects referred to in paragraph number 7 of the Complaint herein forsound economic and business reasons and that such decision was not moti-vated to any extent by any unlawful or improper motive or intent to inter-fere with any of the Union's rights by coercing, interfering or restrainingthe maintenance employees in the exercise of their rights, nor is there anydiscriminatory result from such decision; no such claim is even asserted bythe Union.On March 27, 1962, the parties entered into a contract which terminated onMarch 27, 1964.4At the time negotiations leading to the contract were being heldLocal 711, according to A. Phillip Treglia, chairman of the bargaining committee, hadpresented three grievances relating to the subcontracting of work which normallywould be performed by Respondent's employees.At this time Local 711 submittedits proposal No. 40 5 which read:The Company agrees that no maintenance or construction work will be per-formed in its plant by contractor's labor or other persons not covered by thisagreement,untilafter the matter has been discussed between the Shop Committeeand the Industrial Relations Director or his designee.The purpose of the fore-going is to utilize to the fullest,employees covered under this agreement.The Respondent refused to accept this proposal but Treglia testified that WilliamLore, the chief negotiator for Respondent,° told him "The contractors would get thehell out of the shop as soon as they completed their respective jobs, and in the futurethe Company would meet with the Union on problems as they arose." 7 On the basisof this presumed oral agreement Local 711 dropped the grievances.4General Counsel's Exhibit No 2.5 Respondent's Exhibit No 1, General Counsel's Exhibit No 3.0 Lore was no longer in the employ of Respondent at the time of the hearing and didnot appear as a witness7 Respondent objected to the admission of this testimonyIt was received to show theposition of the parties during negotiations but not to establish, by parol evidence, anyvariation from the terms of written agreement. Joe Tomasi, assistant director ofregion 2-b, UAW, corroborated this testimony, stating that it was only when the UAWreceived assurances that subcontracting would be discussed with the UAW prior to con-tracting did it withdraw its insistence on proposal and the grievances SUPERIORCOACH CORPORATION193As to the three subcontracts which are the source of dispute herein, it is the con-tentionof the General Counsel and the UAW that Respondent was bound to discussthe question of subcontracting before the contracts were executed, largely for thepurpose of determining whether any of the work to be subcontracted could have beenperformed by either its production 8 or its maintenance employees.9Respondent's response was that the maintenance department could perform certainskilled work and that if work of this type could be worked into its schedule during theslack season it would be performed by the maintenance crew but that if it could notbe worked into the schedule without interfering with production, the work would besubcontracted.This decision would be made by management without consultationwith the UAW. It does not appear that management ever considered using produc-tion employees on construction work.As to the general past and present practice of Respondent with respect to subcon-tracting, Respondent's Exhibit G summarizes the subcontracting as follows.Number and Amount of Contracts by Years19591960196119621963Number-------------------------Amount-------------------------290$243,977313$276,677196$1,196,247102$244, 033124$180, 699I believe this includes the facts required to reach decision in the case.B. ConclusionsWhen the floodgates of Section 8(a) (5) were openedby theTown & Country10andFibreboard11 decisions the instant case was among those which inundated theBoard with the multifarious subcontracting problems perhaps unwittingly unloosed.Unlike theDailyMirror12 case there is no easy avoidance of the issue since there isno so-called wrap-up or zipper clause in the contract precluding the Union from theright to bargain on issues not coveredby the contractduring its term. It is alsoclear, in view of the credited testimony of the union negotiators,that, far from waivingits claim to the right to be consulted prior to subcontracting, the UAWrelinquisheditsdemand for clause 40 only upon what it understood to be assurances that theRespondent would negotiate before subcontracting in the future.13s The General Counsel strenuously contended that the knocking down of walls couldhave been performed by production employees in a layoff status. I find none of thisrelevant-the issue is whether this was a mandatory subject of collective bargaining assum-ing production employees could knock down walls.0 As the maintenance employees,Respondent's ExhibitNo. A-1,indicates that this forceremained rather constant from 1959 through 1964.None of these employees was laid offwhile work on the subcontracts was being performed and, according to Respondent's testi-mony,none was laid off during the winter slack season10 Town & Country Mfg. Co., Inc.,136 NLRB 1022,affd. 316 F. 2d 846 (CA. 5).11Fibreboard Paper Products Corporation,138 NLRB 550,affd.sub nom.East Bay Unionof Machinists,Local 1304,et at. v. N.LR.B.,322 F. 2d 411(C.AD.C.),cert. granted 375U.S. 96312New York Mirror, Division of Hearst Corporation,2-CA-9619et al,151 NLRB 834.13 SeeThe Press Company,Incorporated,121 NLRB 976,where the Board held thatthere must be a clear and unmistakable waiver of the right to reopen as to issues notembraced in the contract before they would be removed from the realm of collectivebargaining during the contract term.Cf.Spesdel Corporation,120 NLRB 733, wheresuch a waiver was found.No case has come to my attention sinceSpeidelinwhich sucha waiver has been found although the dissentof MemberFanning inSohio Chemical Com-pany,141 NLRB 810, indicates that he believed the Board was mistakenly applying thewaiver theory.The majority,as I understand it, was holding that the right of the unionto process grievances at an early stage of the procedure was not contained in the contractgrievance clauseThe union was allowed to participate in later stages so the grievancemachinery adequately protected the union's rights.For a thorough analysis of the waiverissue see Trial Examiner Blake's Decision inAllied Chemical Corporation,151 NLRB 718.783-133-66-vol. 151-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDAn immediate distinction may be found between this case andTown & CountryandFibreboardfor in the case presented the subcontracting did not take over nor encroachupon the work performed by employees of the employer.This,then, presents a situa-tion upon which the Board has not passed.14The instant case may represent thereductio ad absurduinofFibreboard.It doesindicate the lengths to which the General Counsel is willing to go in an effort to findviolation of theAct whenmanagement subcontractswork withoutnegotiation withthe incumbent union.In subcontracting the three jobs to which complaint is directedRespondent followed a practice it had established of making a unilateral managementdecision as to whether it was practical,under the immediate circumstances at the timeof decision,to subcontract the work or to have it performed by its maintenance crew.There is no evidence from which it may be inferred that Respondent ever contem-plated using production employees for constructionwork.Thereisno evidence andGeneral Counsel makes no claim that Respondent was at any time motivated bydiscrimination within the meaning of the Act by granting subcontracts.These nega-tives narrow the issue.The three contracts which the General Counsel has attacked as having been madein violation of the contractual obligation to bargain are:38236-1-159-6829-Peterson Construction Co.: General constructionofMandeville Ave. Bldg____________________________________ $175,000.0030264-1-409-6821-George Koch Sons, Inc.: Convert present buswashing system to five-stage system___________________________49, 082. 0038030-1-159-6828-B.F. Kohli,Inc.:Labor and material for instal-lation of piping of the new gas heating system_________________37, 804. 00The General Counsel does not contend,if I understand him, that work of suchmagnitude could be performed by a maintenance force of some 27 men or that themaintenance force possessed the skills necessary to complete these contracts.Insteadthe contention is advanced that Respondent should have consulted with the UAWprior to the letting of each contract in order to determine whether or not any of theheavy physical unskilled labor 15 to be performed could have been performed by itsemployees.16Whether or not it would have been feasible to eliminate from the con-tract coverage a job here and a job there following consultation with the UAW ishardly a decision within the province of the Trial Examiner or the Board. If theBoard is to hold that the Respondent was obligated to bargain in such detail on allphases of subcontracting it necessarily must hold that he was obligated so to bargain oneach and every subcontract Respondent made.This plainly means that Respondentwas obligated to engage in itemized bargaining respecting 290 subcontracts in 1959,313 contracts in 1960, 196 contracts in 1961,102 contracts in 1962,and 124 contractsin 1963.This would, in effect, sentence the Respondentand the UAWto round-the-clock, round-the-year bargaining.Multiplying this small employer by all the otheremployers,small and large, in the land and actual production,maintenance,construc-tion, and repair might well be subject to prolonged suspension until negotiationsrespecting production,maintenance,construction,and repair had been completedThe caseload of the Board would flourish like the green bay tree. Perhaps extremismin the pursuit of the solution to the problems presentedbyFibreboardisnot a virtue.A rational approach to the problem indicates that certain factors should be con-sidered when the issue of subcontracting has not been immunized from negotiation bythe contract between the parties.Where the subcontract does not encompass orseriously encroach upon work performed by employees;where the work to be per-formed is customarily subcontracted by the employer;where the work subcontractedis temporary in nature and does not involve an accretion of work similar to that per-formed by employees;where there is an absence of discriminatory motive within themeaning of the Act; then I would hold the employer is not obligated to bargain with11 The following cases pendingbefore the Boardbear someanalogy toeach other and tothe instant case in thateach represents an extension of theFibreboarddoctrineShellOilCompany,149 NLRB283 ,Shell Oil Company,149NLRB 298;WestinghouseElectric Corp.,153 NLRB No.33 ;American Oil Company,Issued April11, 1964; andAllied ChemicalCorporation,supra.15 Therewas agreat deal of testimony,establishing nothing, respectingthe ability ofproduction workers to usesledgehammers in breaking down wallsand ofsome productionworkers to do weldingwork.It wasnot shown that any production worker had the skillnecessaryto performany welding that might have been required under any contract15 The record indicatesthatsome of the maintenancecrew workedfor a subcontractoron at least one weekend with the permission of the Respondent. SHEET METAL WORKERS INT'L ASSOC., LOCAL 162195any labor organization which represents his employees.Iwould substitute a ruleof reason for a doctrinaire approach,for this is an area inwhichBoard policy mustrest on the facts of the particular case.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase,I make the following:CONCLUSIONS OF LAWRespondent has not engaged in unfair labor practiceswithinthe meaning of Section8(a)(1) and(5) of theAct.17RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.17The General Counsel asks for a backpay order.Apart from the fact that the employeesfor whom such an order would provide are unnumbered and unidentifiable and could not beascertained at any stage of the proceeding,I consider the request for backpay for employeesfrom whom no work was taken and against whom no discrimination is claimed as aflagrant attempt to abuse the Board's remedial powers.It is not only punitive, it isunconscionable.Sheet Metal Workers International Association,Local 162, AFL-CIO ; Sheet Metal Workers International Association, Local150, AFL-CIO; and Sheet Metal Workers International Asso-ciation,AFL-CIOIandLusterlite CorporationandUnitedBrotherhood of Carpenters and Joiners of America,Local 470,AFL-CIO;Sacramento-Yolo-Amador District Council of Car-penters,AFL-CIO; and United Brotherhood of Carpentersand Joiners of America,AFL-CIO.CasesNos. 0O-CD-120and 19-CD-87.February 19, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelationsAct, as amended, following charges filed by LusterliteCorporation, herein called Lusterlite or the Company, alleging thatSheet Metal Workers International Association, AFL-CIO, and itsLocals 162 and 150, herein respectively called Respondent Interna-tional, Respondent Local 162, and Respondent Local 150, or collec-tively Respondents, had violated Section 8(b) (4) (D) of the Act byinducing and encouraging employees of Lusterlite and its subcon-tractors to strike, and by coercing and restraining Lusterlite and itssubcontractors for the purpose of forcing or requiring Lusterlite toassign certain work to employees represented by Respondents ratherthan to employees represented by Local 470, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, and Sacramento-1 Since the issues and parties in Cases Nos.the same and the disposition of these cases would be facilitated if they are considered to-gether,we have granted the Charging Party's motion to consolidate these cases for pur-poses of decision.151 NLRB No. 21.